PER CURIAM.
Ethel Rose, on behalf of Taevon Rose, appeals the district court’s order affirming *614the Commissioner’s termination of children’s supplemental security income benefits. We have reviewed the record and the district court’s opinion and find no reversible error. We must uphold the district court’s disability determination if it is supported by substantial evidence. 42 U.S.C. § 405(g) (2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.1990). There is substantial evidence in the record for the district court’s decision to terminate benefits based upon medical improvement and lack of current disability. 20 C.F.R. §§ 416.924, 416.994a(c) (2000). Accordingly, we affirm on the reasoning of the district court. See Rose v. Barnhart, No. CA-01-1055-H (D.Md. March 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.